HARALSON, J.
Section 1920 of the Code of 1896 requires the certificate by the clerk of a judgment to show the style of the court rendering the judgment, the amount and date thereof, the amount of costs, the names of the parties and the names of the plaintiff’s attorney, which certificate shall be registered (recorded) by the judge of probate in a hook kept by him for that purpose, which register (book) shall show also the date of the filing and the name of the owner of the judgment.
' Section 3921 of the Code of 1896 provides that every judgment or decree when filed and registered (recorded) as provided in the preceding section (1920) shall be a *459lien upon all the property of defendant in judgment, etc.
It appears by the record in this case that the certificate of the cleric which was filed with the probate judge was in proper form, and contained all that the statute requires, but this certificate was not registered (recorded) by the probate judge in the manner required by the statute. All that appears upon the book of registration is simply an abstract or tabulated statement.
It has been uniformly held that the filing of the certificate of the cleric in the office of the probate judge will not suffice, but that it must be recorded in order to effectuate the purposes of the statute. — Duncan v. Ashcraft, 121 Ala, 552, 25 South. 735; Sorrell v. Vance, 102 Ala. 207, 14 South. 738.
The original bill having for its purpose the enforcement of a registered judgment lien, and no such lien being it shown must be dismissed.
It follows that the decree appealed from must be reversed and one will be here rendered dismissing the original bill. The decree dismissing the cross-bill will be affirmed, but modified so as to malee the dismissing without prejudice.
Reversed, rendered and affirmed in part.
Tyson, C. J., and Simpson and Denson, JJ., concur.